                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTHpAROLINA
                                EASTERN DMSION        .
                                 No. 4:19-CV-86-D


MICHAEL RAY SHEPPARD,                     )
                                          )
                          Plaintiff,      )
                                          )
                  v.                      )                       ORDER
                                          )
BEAUFORT COUNTY SHERIFF'S                 )
OFFICE, et al.,                           )
                                          )
                          Defendants.     )


       On October 7, 2019, the court issued an order granting, inter aliil, plaintiff leave to file an

amended complaint [D.E. 30]. Plaintiff did not do so. On October 21, 2019, defendants Rose and

Cox moved to dismiss plaintiff's complaint [D.E. 31] and filed a memorandum in support [D.E. 32].

See Fed. R. Civ. P. 12(b)(6). For the reasons stated in defendants' memorandum oflaw, the court

GRANTS defendants' motion to dismiss and DISMISSES defendants Rose and Cox. See, e.g.,

Parker v. Bladen Ccy., 583 F. Supp. 2d 736, 739 (E.D.N.C. 2008).

       SO ORDERED. This L day of December 2019.
                                                                   .   ·.'•   .




                                                            United States District Judge
